BUTLER, District Judge.
The libelant has proceeded on a supposed joint lien against the several vessels attached, for the entire contract price of all the services separately rendered to these vessels, and to others not attached which were engaged in the same work. The proceeding is anomalous; no precedent for it is to be found in the history of admiralty jurisprudence. It is doubtless an experiment suggested by the libelant’s necessities. The dredging company, having failed to keep its contract and being insolvent, the libelant must lose compensation for his services unless he can establish a lien such as he sets up. He might have kept an account with each vessel, and have proceeded against her separately for it, but looking, evidently, to the dredging company alone, for payment, he failed to do this. How, to overcome the difficulty, he seeks to treat all the vessels as one, and supposes he may do so, because they were engaged in the same work, and thus hopes to recover his entire claim for the services rendered to all from such as he has been able to catch.
That he cannot do this seems plain. Where several vessels are physically connected, as in the case of a tow for instance, they may be considered one for certain purposes, but under no other circumstances. It is supposed The Alabama, 22 Fed. 449, is authority to the contrary; but it is not. The only question there was whether a dredge is a vessel, and liable to admiralty lien. The court held that it is, because it is intended for use in the water, in connection with scows. Whether tire decision is justifiable has been doubted; but it has been followed, and is probably right. It certainly is not authority, however, for the proposition that several dredges and any number of scows which may happen to be employed with them, may be treated as one vessel, and consequently be made the subject of a joint lien for services rendered to any one of them. The courts are jealous of the extension of admiralty liens, and more inclined to restrict than to extend them. The Mary Morgan, 28 Fed. 197. If this libel is sustained it will only be necessary hereafter to call the several vessels belonging to a Line engaged in the same service, a “plant”' (a new term in the admiralty) to render each and all liable to lien for services rendered either. The second point made, to wit, that the libelant did not render the services on the faith of the vessels, but in reliance on the contract, need not be considered.
The libel must be dismissed.